Order of Supreme Court, New York County, entered November 5, 1973, to the extent that it grants plaintiff’s application for counsel fees and expenses and directs defendant to pay $5,400 to plaintiff therefor, unanimously modified, on the law and the facts, to reduce the allowance to the sum of $3,750, and, as so modified, affirmed, without costs and without disbursements. The award made at Special Term was to cover counsel fees and expenses incurred in employing -a detective. Upon the present record, considering all the circumstances, the award was in our opinion excessive and should be reduced to the extent *806indicated. Since Special Term did not apportion the lump sum award as between counsel fees and expenses, we do not do so on the assumption that plaintiff’s counsel has made appropriate arrangements in that regard. Concur — Markewich, J. P., Nunez, Murphy, Steuer and' Capozzoli, JJ.